

EXHIBIT 10.1
Execution Version


AMENDMENT NO. 5
TO
CREDIT AGREEMENT


This AMENDMENT NO. 5 TO CREDIT AGREEMENT, dated as of September 15, 2017 (this
“Amendment”), is entered into among Calpine Corporation, a Delaware corporation
(the “Borrower”), the Guarantors party hereto, The Bank of Tokyo-Mitsubishi UFJ,
Ltd. (“BTMU”), as administrative agent (in such capacity and including any
successors in such capacity, the “Administrative Agent”), MUFG Union Bank, N.A.
(“MUB”), as collateral agent (in such capacity and including any successors in
such capacity, the “Collateral Agent”), the Lenders (the “Existing Lenders”)
party hereto and the Fronting Banks party hereto, with Barclays Bank PLC, as the
sole bookrunner and lead arranger in connection with this Amendment (the “Lead
Arranger”), and amends the Credit Agreement, dated as of December 10, 2010 (as
amended by Amendment No. 1 to Credit Agreement, dated as of June 27, 2013, as
further amended by Amendment No. 2 to Credit Agreement, dated as of July 30,
2014, as further amended by Amendment No. 3 to Credit Agreement, dated as of
February 8, 2016, as further amended by Amendment No. 4 to Credit Agreement,
dated as of December 1, 2016, the “Credit Agreement”, and as further amended by
this Amendment, the “Amended Credit Agreement”), entered into among the
Borrower, the institutions from time to time party thereto as Lenders, the
Administrative Agent and the Collateral Agent. Capitalized terms used herein and
not otherwise defined herein shall have the meanings ascribed to them in the
Credit Agreement.


W I T N E S S E T H:


WHEREAS, the Borrower has advised the Existing Lenders that it intends to
consummate the sale of 100% of the equity interests of the Borrower to Volt
Merger Sub, Inc. (“Merger Sub”), a newly formed domestic entity controlled by
Energy Capital Partners III, LP., pursuant to, and as further described in, the
Merger Agreement referred to below (the “Acquisition”).
WHEREAS, in accordance with Section 9.1(a) of the Credit Agreement, the Borrower
has requested that the Existing Lenders consent to the waiver of a Change of
Control that would otherwise arise under the Credit Agreement in connection with
the Acquisition, and the Existing Lenders listed on the signature pages hereof,
which constitute at least the Required Lenders, have agreed to such waiver on
the terms and conditions set forth herein;
WHEREAS, pursuant to Section 9.1(a) of the Credit Agreement, Lenders
constituting Required Lenders, the Administrative Agent, the Fronting Banks and
the Borrower may make certain amendments to the Credit Agreement and waive
certain requirements thereunder; and
WHEREAS, the Existing Lenders party hereto (which constitute at least Required
Lenders), the Administrative Agent, the Fronting Banks and the Borrower hereby
consent to this Amendment and the amendments, waivers and other matters set
forth herein;




        



--------------------------------------------------------------------------------






NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows;


Section 1.     Waiver of Change of Control and Consent to Acquisition
Transactions


Each Existing Lender party hereto hereby (i) consents to the Acquisition and to
the other transactions contemplated by the Merger Agreement (collectively, the
“Acquisition Transactions”), (ii) agrees that the Acquisition Transactions shall
not constitute a Change of Control (as defined in the Credit Agreement
immediately prior to the Amendment No. 5 Effective Date) or a breach or
violation of, or default under, Section 6.3 of the Credit Agreement, and (iii)
waives any Default or Event of Default that would have otherwise occurred as a
result of the Acquisition Transactions.


Section 2.     Amendments to the Credit Agreement


The Credit Agreement is, effective as of the Amendment No. 5 Effective Date (as
defined below), hereby amended as follows:


(a)The definition of “Change of Control” in Section 1.01 of the Credit Agreement
shall be replaced in its entirety as follows:


“Change of Control”: the occurrence of any of the following, in each case after
the Amendment No. 5 Effective (and after giving effect to the Acquisition (as
defined in Amendment No. 5 and to each of the other transactions contemplated by
Amendment No. 5):
(a) prior to a Qualifying IPO, the Designated Holders, in the aggregate, shall
fail to own and control, directly or indirectly, beneficially and of record,
Voting Stock of the Borrower representing at least 50% on a fully diluted basis
of the aggregate ordinary voting power represented by the issued and outstanding
Voting Stock of the Borrower owned and controlled, directly or indirectly,
beneficially and of record, by the Designated Holders, in the aggregate, as of
the Amendment No. 5 Effective Date; or
(b) after a Qualifying IPO, (1) any person (within the meaning of the Exchange
Act and the rules of the SEC thereunder as in effect on the date hereof, and
other than one or more Designated Holders or any underwriter or placement agent
participating in a Qualified IPO) or (2) persons (within the meaning of the
Exchange Act and the rules of the SEC thereunder as in effect on the date
hereof, and other than one or more Designated Holders or any underwriter or
placement agent participating in a Qualified IPO) constituting a “group” (within
the meaning of the Exchange Act and the rules of the SEC thereunder as in effect
on the date hereof) (excluding any employee benefit plan of the Borrower and its
subsidiaries, and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan), becomes the beneficial
owner, directly or indirectly, of Voting Stock representing more than 35.0% of
the aggregate ordinary voting power represented by the issued and outstanding
Voting


-2-



--------------------------------------------------------------------------------




Stock of the Borrower (or if the Borrower is or becomes a direct or indirect
wholly-owned subsidiary of another person, such person or their publicly listed
parent entity) (in each case, determined on a fully diluted basis but not giving
effect to contingent voting rights that have not vested) and the percentage of
aggregate ordinary voting power so held is greater than the percentage of the
aggregate ordinary voting power for the election of directors represented by the
Voting Stock of the Borrower beneficially owned, directly or indirectly, in the
aggregate by the Designated Holders (in each case, determined on a fully diluted
basis but not giving effect to contingent voting rights that have not vested).
(b)The definition of “Joint Lead Arranger” in Section 1.01 of the Credit
Agreement shall be amended by adding the following at the end of the definition:
“, and for purposes of Section 9.5 shall also include Barclays Bank PLC, as sole
bookrunner and lead arranger in connection with Amendment No. 5.”


(c)Section 1.01 of the Credit Agreement is hereby amended to include the
following definitions in appropriate alphabetical order:


(i)“Amendment No. 5”: that certain Amendment No. 5 to Credit Agreement, dated as
of September 15, 2017, among the Borrower, the other Loan Parties party thereto,
the Administrative Agent, the Collateral Agent, the Lenders party thereto and
the other Persons party thereto.


(ii)“Amendment No. 5 Effective Date”: shall have the meaning assigned to such
term in Amendment No. 5.


(iii)“Designated Holders” Energy Capital Partners III, LP (together with its
parallel funds), Access Industries Inc., Canadian Pension Plan Investment Board
and the respective Affiliates (other than any portfolio operating companies) of
each of the foregoing.


(iv)“Qualifying IPO” an underwritten primary public offering (other than a
public offering pursuant to a registration statement on Form S-8 (or any
successor form)) of the common equity of the Borrower or any direct parent of
the Borrower (or a corporate successor of any of the foregoing) (x) pursuant to
an effective registration statement filed with the SEC in accordance with the
Exchange Act (whether alone or in conjunction with a secondary public offering)
and (y) resulting in gross proceeds of at least $100,000,000.


Section 3.    Acknowledgements and Consents.
 
Pursuant to Section 9.1(a) of the Credit Agreement, the Administrative Agent,
the Fronting Banks, the Borrower, the Swingline Lender and each Existing Lender
hereby consents to this Amendment and the transactions contemplated hereby,
including the amendments and waivers set forth in Sections 1 and 2 hereof,
subject to the terms and conditions set forth herein.


-3-



--------------------------------------------------------------------------------




Section 4.    Conditions Precedent to the Effectiveness of this Amendment


This Amendment shall become effective upon the satisfaction of each of the
following conditions precedent (the date of such satisfaction, the “Amendment
No. 5 Effective Date”):
(a)Executed Counterparts. The Lead Arranger shall have received this Amendment,
duly executed by the Borrower, the Guarantors, the Administrative Agent, the
Fronting Banks and the Existing Lenders constituting at least Required Lenders.


(b)Representations and Warranties. The Merger Agreement Representations and the
Specified Representations (as each such term is defined below) shall be true and
correct in all material respects (or, in the case of Merger Agreement
Representations qualified by a “Material Adverse Effect,” or a “materiality”
qualifier, all respects) as of the Amendment No. 5 Effective Date.


As used herein, (i) “Merger Agreement Representations” shall mean the
representations and warranties made by Calpine Corporation with respect to
itself and its Subsidiaries in the Merger Agreement that are material to the
interests of the Lenders, but only to the extent that the breach of such
representations and warranties would permit Merger Sub (or its applicable
Affiliate) to terminate its or their obligations under the Merger Agreement or
to not close on the Acquisition, and (ii) “Specified Representations” shall mean
the representations made by the Borrower and the Guarantors (in each case solely
with respect to the Loan Parties and after giving effect to the Acquisition
Transactions) in Section 3.1(a) of the Amended Credit Agreement (solely with
respect to due organization and valid existence), 3.2 of the Amended Credit
Agreement (solely with respect to power, authorization and enforceability of the
Loan Documents, and due execution, delivery and performance of the Loan
Documents), Section 3.3 of the Amended Credit Agreement (solely relating to no
conflicts with organizational documents of the Loan Parties), Section 3.12 of
the Amended Credit Agreement (with respect to the Borrower and its Restricted
Subsidiaries on a consolidated basis, after giving effect to the Acquisition
Transactions and any incurrence of Indebtedness under the Amended Credit
Agreement on the Amendment No. 5 Effective Date), Section 3.11 of the Amended
Credit Agreement, the first sentence of Section 3.16 of the Amended Credit
Agreement and Section 3.18(a) of the Amended Credit Agreement;
(c)Officer’s Certificate. The Borrower shall have provided to the Lead Arranger
a certificate signed by a Responsible Officer of the Borrower certifying as to
the satisfaction of the condition set forth in paragraph (b) of this Section 4;


(d)Fees and Expenses Paid. The Borrower shall have paid all reasonable and
documented out-of-pocket costs and expenses of the Administrative Agent and the
Lead Arranger in connection with the preparation, reproduction, execution and
delivery of this Amendment (including the reasonable and documented fees and
out-of-pocket expenses of counsel for the Administrative Agent and the Lead
Arranger with respect thereto), in each case to the extent required to be paid
on the Amendment No. 5 Effective Date pursuant to the terms of that certain


-4-



--------------------------------------------------------------------------------




Engagement Letter dated August 17, 2017 by and between the Borrower and the Lead
Arranger (and to the extent invoiced at least three business days prior to the
Amendment No. 5 Effective Date).
(e)Acquisition.


(i)The Acquisition shall be consummated substantially concurrently with the
Amendment No. 5 Effective Date in accordance with that certain agreement and
plan of merger, dated as of August 17, 2017, by and among the Borrower, Volt
Parent, LP and Volt Merger Sub, Inc. (together with the disclosure schedules and
exhibits thereto, collectively, the “Merger Agreement”), without waiver or
amendment thereof or any consent thereunder that is material and adverse to the
interests of the Existing Lenders unless consented to by the Lead Arranger (such
consent not to be unreasonably withheld, delayed or conditioned) (it being
understood that (i) any change in the purchase price shall not be materially
adverse to the Existing Lenders, (ii) the granting of any consent under the
Merger Agreement that is not materially adverse to the interests of the Existing
Lenders shall not otherwise constitute an amendment or waiver and (iii) any
amendment or revision to the definition of the term “Company Material Adverse
Effect contained therein shall be deemed to be materially adverse to the
interests of the Lenders.


(ii)Since the date of the Merger Agreement, no event, occurrence, fact,
condition, change, development or effect has occurred that, individually or in
the aggregate, has had or would reasonably be expected to have a Company
Material Adverse Effect (as defined in the Merger Agreement as in effect on
August 17, 2017 or otherwise amended with the consent of the Lead Arranger).


Section 5.     Reference to the Effect on the Loan Documents


(a)As of the Amendment No. 5 Effective Date, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of like
import, and each reference in the other Loan Documents to the Credit Agreement
(including, without limitation, by means of words like “thereunder”, “thereof”
and words of like import), shall mean and be a reference to the Amended Credit
Agreement, and this Amendment and the Credit Agreement shall be read together
and construed as a single instrument.


(b)Except as expressly amended hereby or specifically waived above, all of the
terms and provisions of the Credit Agreement and all other Loan Documents are
and shall remain in full force and effect and are hereby ratified and confirmed.


(c)The execution, delivery and effectiveness of this Amendment shall not, except
as expressly provided herein, operate as a waiver of any right, power or remedy
of the Lenders, the Borrower, the Guarantors, the Lead Arrangers or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver or
amendment of any other provision of any of the Loan Documents or for any purpose
except as expressly set forth herein.




-5-



--------------------------------------------------------------------------------




(d)This Amendment shall not constitute a novation of the Credit Agreement or the
other Loan Documents.


(e)This Amendment is a Loan Document.


Section 6.    Reaffirmation


Each Loan Party hereby expressly acknowledges the terms of this Amendment and
reaffirms, as of the Amendment No. 5 Effective Date, (i) the covenants and
agreements contained in each Loan Document to which it is a party, as well as,
with respect to the Letter of Credit Fees described therein (a) that certain Fee
Letter, dated as of April 5, 2016, by and between Deutsche Bank AG New York
Branch and the Borrower and (b) that certain Fee Letter, dated as of February 8,
2016, by and between BNP Paribas and the Borrower, including, in each case, such
covenants and agreements as in effect immediately after giving effect to this
Amendment and the transactions contemplated hereby and (ii) its guarantee of the
Obligations under the Guarantee and Collateral Agreement, as applicable, and its
prior grant of Liens on the Collateral to secure the Obligations (including,
without limitation, the Class C Revolving Commitment and any Borrowings
thereunder) pursuant to the Security Documents with all such Liens continuing in
full force and effect after giving effect to this Amendment.
Section 7.    Execution in Counterparts


This Amendment may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are attached to the same document. Delivery of an executed counterpart by
telecopy shall be effective as delivery of a manually executed counterpart of
this Amendment.
Section 8.    Governing Law


THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK; provided, however, that (a) the
interpretation of the definition of Company Material Adverse Effect, as defined
in the Merger Agreement (and whether or not a Company Material Adverse Effect
has occurred, including, for purposes of the conditions to the effectiveness of
this Amendment), (b) the determination of the accuracy of any Merger Agreement
Representations and whether as a result of any inaccuracy of any Merger
Agreement Representation there has been a failure of a condition to the
effectiveness of the Amendment and (c) the determination of whether the
Acquisition has been consummated in accordance with the terms of the Merger
Agreement and, in any case, claims or disputes arising out of any such
interpretation or determination or any aspect thereof will, in each case, be
governed by, and construed and interpreted in accordance with, the laws of the
state of Delaware, without giving effect to any


-6-



--------------------------------------------------------------------------------




choice or conflict of law provision or rule that would cause the application of
laws of any other jurisdiction.
Section 9.    Section Titles


The section titles contained in this Amendment are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement between the parties hereto, except when used to reference a section.
Any reference to the number of a clause, sub-clause or subsection of any Loan
Document immediately followed by a reference in parenthesis to the title of the
section of such Loan Document containing such clause, sub-clause or subsection
is a reference to such clause, sub-clause or subsection and not to the entire
section; provided, however, that, in case of direct conflict between the
reference to the title and the reference to the number of such section, the
reference to the title shall govern absent manifest error. If any reference to
the number of a section (but not to any clause, sub-clause or subsection
there-of) of any Loan Document is followed immediately by a reference in
parenthesis to the title of a section of any Loan Document, the title reference
shall govern in case of direct conflict absent manifest error.
Section 10.    Notices


All communications and notices hereunder shall be given as provided in the
Credit Agreement.
Section 11.    Severability


The fact that any term or provision of this Agreement is held invalid, illegal
or unenforceable as to any person in any situation in any jurisdiction shall not
affect the validity, enforceability or legality of the remaining terms or
provisions hereof or the validity, enforceability or legality of such offending
term or provision in any other situation or jurisdiction or as applied to any
person.
Section 12.    Successors


The terms of this Amendment shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective successors and assigns.
Section 13.    Jurisdiction; Waiver of Jury Trial


The jurisdiction and waiver of right to trial by jury provisions in Sections
9.12 and 9.16 of the Credit Agreement are incorporated herein by reference
mutatis mutandis.
[SIGNATURE PAGES FOLLOW]


-7-



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers and general partners thereunto duly authorized, as
of the date first written above.


 
 
 
 
 
 
CALPINE CORPORATION
By:
/s/ W. THADDEUS MILLER
 
Name: W. Thaddeus Miller
Title: Executive Vice President,
Chief Legal Officer and Secretary
 
 
 
 
 



Signature Page to Amendment No.5







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers and general partners thereunto duly authorized, as
of the date first written above.
 
THE GUARANTORS SET FORTH ON
 
ANNEX I & II TO THIS SIGNATURE
 
PAGE
 
 
 
 
By:
/s/ W. THADDEUS MILLER
 
 
Name: W. Thaddeus Miller
Title: Chief Legal Officer



 
THE GUARANTORS SET FORTH ON
 
ANNEX III & IV TO THIS SIGNATURE
 
PAGE
 
 
 
 
By:
/s/ TOM LONG
 
 
Name: Tom Long
Title: Vice President



Signature Page to Amendment No.5







--------------------------------------------------------------------------------






ANNEX I


Name of Guarantor
Anacapa Land Company, LLC
Anderson Springs Energy Company
Aviation Funding Corp.
Baytown Energy Center, LLC
CalGen Expansion Company, LLC
CalGen Project Equipment Finance Company Three, LLC
Calpine Administrative Services Company, Inc.
Calpine Auburndale Holdings, LLC
Calpine Bethlehem, LLC
Calpine c*Power, Inc.
Calpine CalGen Holdings, Inc.
Calpine Calistoga Holdings, LLC
Calpine Central Texas GP, Inc.
Calpine Central, Inc.
Calpine Central-Texas, Inc.
Calpine Cogeneration Corporation
Calpine Eastern Corporation
Calpine Edinburg, Inc.
Calpine Energy Services GP, LLC
Calpine Energy Services LP, LLC
Calpine Energy Services, L.P.
Calpine Fuels Corporation
Calpine Generating Company, LLC
Calpine Geysers Company, L.P.
Calpine Gilroy 1, Inc.
Calpine Global Services Company, Inc.
Calpine Hidalgo Energy Center, L.P.
Calpine Hidalgo Holdings, Inc.
Calpine Hidalgo, Inc.
Calpine Kennedy Operators, Inc.
Calpine KIA, Inc.
 





 
 
 




--------------------------------------------------------------------------------




Name of Guarantor
Calpine King City, Inc.
Calpine Leasing Inc.
Calpine Long Island, Inc.
Calpine Magic Valley Pipeline, LLC
Calpine Mid-Atlantic Energy, LLC
Calpine Mid-Atlantic Generation, LLC
Calpine Mid-Atlantic Marketing, LLC
Calpine MVP, LLC
Calpine Newark, LLC
Calpine New Jersey Generation, LLC
Calpine Northbrook Holdings Corporation
Calpine Northbrook Investors, LLC
Calpine Northbrook Project Holdings, LLC
Calpine Operations Management Company, Inc.
Calpine Power Company
Calpine Power Management, LLC
Calpine Power, Inc.
Calpine PowerAmerica, LLC
Calpine PowerAmerica-CA, LLC
Calpine PowerAmerica-ME, LLC
Calpine Project Holdings, Inc.
Calpine Solar, LLC
Calpine Stony Brook Operators, Inc.
Calpine Stony Brook, Inc.
Calpine TCCL Holdings, Inc.
Calpine Texas Pipeline GP, LLC
Calpine Texas Pipeline LP, LLC
Calpine Texas Pipeline, L.P.
Calpine University Power, Inc.
Calpine Vineland Solar, LLC
CES Marketing IX, LLC
CES Marketing X, LLC
Channel Energy Center, LLC
Corpus Christi Cogeneration, LLC
CPN 3rd Turbine, Inc.







 
 
 




--------------------------------------------------------------------------------




Name of Guarantor
CPN Acadia, Inc.
CPN Cascade, Inc.
CPN Clear Lake, Inc.
CPN Pipeline Company
CPN Pryor Funding Corporation
CPN Telephone Flat, Inc.
Delta Energy Center, LLC
Freestone Power Generation, LLC
GEC Bethpage Inc.
Geysers Power Company, LLC
Geysers Power I Company
Idlewild Fuel Management Corp.
JMC Bethpage, Inc.
Los Medanos Energy Center LLC
Magic Valley Pipeline, L.P.
Modoc Power, Inc.
New Development Holdings, LLC
NTC Five, Inc.
Pastoria Energy Center, LLC
Pastoria Energy Facility L.L.C.
Pine Bluff Energy, LLC
RockGen Energy LLC
South Point Energy Center, LLC
South Point Holdings, LLC
Stony Brook Cogeneration, Inc.
Stony Brook Fuel Management Corp.
Sutter Dryers, Inc.
Texas City Cogeneration, LLC
Texas Cogeneration Five, Inc.
Texas Cogeneration One Company
Thermal Power Company
Zion Energy LLC









 
 
 




--------------------------------------------------------------------------------






ANNEX II


Name of Guarantor
Deer Park Energy Center LLC
Deer Park Holdings, LLC
Metcalf Energy Center, LLC
Metcalf Holdings, LLC



































































 
 
 




--------------------------------------------------------------------------------




ANNEX III


Name of Guarantor
Calpine Construction Management Company, Inc.
Calpine Mid-Atlantic Operating, LLC



















































































 
 
 




--------------------------------------------------------------------------------






ANNEX IV


Name of Guarantor
Calpine Operating Services Company, Inc.











 
 
 




--------------------------------------------------------------------------------





 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
 
as Administrative Agent
 
 
 
 
 
 
By:
/s/ JEFFREY MO
 
 
Name: Jeffrey Mo
Title: Vice President

 
MUFG UNION BANK, N.A.,
 
as Collateral Agent
 
 
 
 
 
 
By:
/s/ SONIA N. FLORES
 
 
Name: Sonia N. Flores
Title: Vice President



[Signature Page to Amendment No. 5]





--------------------------------------------------------------------------------





Each undersigned Existing Lender, Fronting Lender and/or Swingline Lender hereby
irrevocably and unconditionally approves of and consents to the Amendment.


 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
 
as an Existing Lender and a Fronting Lender
 
 
 
 
 
 
By:
/s/ JEFFREY MO
 
 
Name: Jeffrey Mo
Title: Vice President



Calpine Corporation Revolving Credit Agreement
Amendment No. 5





--------------------------------------------------------------------------------





Each undersigned Existing Lender, Fronting Lender and/or Swingline Lender hereby
irrevocably and unconditionally approves of and consents to the Amendment.


 
BARCLAYS BANK PLC,
 
as Lead Arranger and Existing Lender
 
 
 
 
 
 
By:
/s/ KEVIN CREALESE
 
 
Name: Kevin Crealese
Title: Managing Director





Calpine Corporation Revolving Credit Agreement
Signature Page to Amendment No. 5







--------------------------------------------------------------------------------





Each undersigned Existing Lender, Fronting Lender and/or Swingline Lender hereby
irrevocably and unconditionally approves of and consents to the Amendment.


 
DEUTSCHE BANK AG NEW YORK BRANCH,
 
as an Existing Lender and a Fronting Lender
 
 
 
 
 
 
By:
/s/ MARCUS TARKINGTON
 
 
Name: Marcus Tarkington
Title: Director

 
 
 
 
By:
/s/ DUSAN LAZAROV
 
 
Name: Dusan Lazarov
Title: Director





Calpine Corporation Revolving Credit Agreement
Amendment No. 5







--------------------------------------------------------------------------------





Each undersigned Existing Lender, Fronting Lender and/or Swingline Lender hereby
irrevocably and unconditionally approves of and consents to the Amendment.


 
MORGAN STANLEY BANK, N.A.,
 
as an Existing Lender
 
 
 
 
 
 
By:
/s/ MICHAEL KING
 
 
Name: Michael King
Title: Authorized Signatory



Calpine Corporation Revolving Credit Agreement
Amendment No. 5







--------------------------------------------------------------------------------





Each undersigned Existing Lender, Fronting Lender and/or Swingline Lender hereby
irrevocably and unconditionally approves of and consents to the Amendment.


 
MORGAN STANLEY SENIOR FUNDING INC.,
 
as an Existing Lender
 
 
 
 
 
 
By:
/s/ MICHAEL KING
 
 
Name: Michael King
Title: Vice President



Calpine Corporation Revolving Credit Agreement
Amendment No. 5











--------------------------------------------------------------------------------





Each undersigned Existing Lender, Fronting Lender and/or Swingline Lender hereby
irrevocably and unconditionally approves of and consents to the Amendment.


 
Natixis, New York Branch,
 
as a Existing Lender and a Fronting Lender
 
 
 
 
 
 
By:
/s/ GERRY CANET
 
 
Name: Gerry Canet
Title: Managing Director
 
 
 
 
 
If a second signature is necessary:
 
 
 
 
By:
/s/ RONALD LEE
 
 
Name: Ronald Lee
Title: Director



Calpine Corporation Revolving Credit Agreement
Amendment No. 5







--------------------------------------------------------------------------------





Each undersigned Existing Lender, Fronting Lender and/or Swingline Lender hereby
irrevocably and unconditionally approves of and consents to the Amendment.


 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
 
as an Existing Lender
 
 
 
 
 
 
By:
/s/ MIKHAIL FAYBUSOVICH
 
 
Name: Mikhail Faybusovich
Title: Authorized Signatory

 
 
 
 
By:
/s/ WARREN VAN HEYST
 
 
Name: Warren Van Heyst
Title: Authorized Signatory



Calpine Corporation Revolving Credit Agreement
Amendment No. 5







--------------------------------------------------------------------------------





Each undersigned Existing Lender, Fronting Lender and/or Swingline Lender hereby
irrevocably and unconditionally approves of and consents to the Amendment.


 
Bank of America, N.A.,
 
as an Existing Lender
 
 
 
 
 
 
By:
/s/ MAGGIE HALLELAND
 
 
Name: Maggie Halleland
Title: Vice President



Calpine Corporation Revolving Credit Agreement
Amendment No. 5







--------------------------------------------------------------------------------





Each undersigned Existing Lender, Fronting Lender and/or Swingline Lender hereby
irrevocably and unconditionally approves of and consents to the Amendment.


 
BNP Paribas,
 
as an Existing Lender and a Fronting Lender
 
 
 
 
 
 
By:
/s/ THEODORE SHEEN
 
 
Name: Theodore Sheen
Title: Director
 
 
 
 
By:
/s/ KARIMA OMAR
 
 
Name: Karima Omar
Title: Vice President



Calpine Corporation Revolving Credit Agreement
Amendment No. 5







--------------------------------------------------------------------------------


        


Each undersigned Existing Lender, Fronting Lender and/or Swingline Lender hereby
irrevocably and unconditionally approves of and consents to the Amendment.


 
GOLDMAN SACHS BANK USA,
 
as an Existing Lender
 
 
 
 
 
 
By:
/s/ JOSH ROSENTHAL
 
 
Name: Josh Rosenthal
Title: Authorized Signatory



Calpine Corporation Revolving Credit Agreement
Amendment No. 5





